In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Dye, J.), dated December 17, 1999, which denied her motion for leave to enter a judgment in her favor on the issue of liability upon the defendant’s default in appearing or answering.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the matter is remitted to the Supreme Court, Queens County, for a trial on the issue of damages.
The Supreme Court improperly denied the plaintiff’s motion *466for leave to enter a judgment in her favor on the issue of liability upon the defendant’s default in appearing or answering. The defendant failed to demonstrate either a reasonable excuse for the delay in serving its answer or a meritorious defense in opposition to the plaintiffs motion (see, Feiger v Milgrom, 270 AD2d 452; Gurreri v Village of Briarcliff Manor, 249 AD2d 508; Pumarejo-Garcia v McDonough, 242 AD2d 374). Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.